DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Hetinger reference (CN 203920530U).
4.	Regarding claim 10, the Hetinger reference discloses:
a front wall of a dump body of a rear haul truck (FIG. 7) comprising:
a front face (FIG. 7—the face viewable in the figure);
a rear face opposite the front face (FIG. 7—implicit in the explicit disclosure of the front face); and
a continuous heating channel (FIG. 7—defined as the channel shown by the arrows on the front face starting at (107a) the inlet to the channel illustrated by arrow positioned between the central arrow and the leftmost arrow of (FIG. 7)) extending from the front face of the front wall (FIG. 7), the continuous heating channel traversing a top portion of the front face and a bottom portion of the front face (FIG. 7),
wherein the continuous heating channel includes:
an exhaust inlet (107a) provided on the top portion of the front face between a side edge of the front wall and a vertical centerline of the front wall in a front view thereof (FIG. 7—illustrates that the inlet is slightly more to the left side of the figure and therefore is between the left side edge and a vertical centerline of the front wall),
an exhaust outlet provided on the bottom portion of the front face between the side edge of the front wall and the vertical centerline of the front wall (FIG. 7—the arrowhead of the channel between the center and the left edge can be considered an exhaust outlet), and
a channel body running continuously from the exhaust inlet to the exhaust outlet (FIG. 7—there is a channel body running from the inlet (107a) to the arrowhead at the exhaust outlet), and
wherein the exhaust inlet of the continuous heating channel is configured to receive exhaust gas output from an internal combustion engine of the rear haul truck [Paragraph 0044], and the exhaust outlet is configured to output the received exhaust gas to outside the dump body (FIG. 7—the arrowhead which represents the outlet in the claim does output received exhaust gas eventually to outside the dump body at outlet (107b) therefore it does “output the received exhaust gas to outside the dump body” while not technically directly at the exhaust outlet but the claim does not require that).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hetinger reference in view of the Uranaka reference (US Patent Publication No. 2013/0187435).
7.	Regarding claim 11, the Hetinger reference fails to disclose:	
wherein the continuous heating channel is the only heating channel provided on the front face of the front wall.
	The Uranaka reference teaches it is conventional in the art of heating channels in dump truck dump bodies to provide as taught in (FIG. 3) wherein the continuous heating channel (H) is the only heating channel provided on the front face of the front wall (FIG. 3).  Such configurations/structures would allow the releasability of the earth and sand from the inner surface of the body can be enhanced [Paragraph 0003].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the wall of the Hetinger reference, such that the Hetinger reference further includes wherein the continuous heating channel is the only heating channel provided on the front face of the front wall, as clearly suggested and taught by the Uranaka 
reference, in order to allow the releaseability of the earth and sand from the inner surface of the body can be enhanced [Paragraph 0003].  
8.	Regarding claim 12, the Hetinger reference fails to disclose:
a first vertical support structure and a second vertical support structure separated from the first vertical support structure in a width direction of the dump body, the first and second vertical support structures extending from the front face of the front wall,
wherein the first and second vertical support structures are elongate structural members spaced in the width direction of the dump body from each other such that the first and second vertical support structures are equally spaced from the vertical centerline of the front wall,
wherein a horizontally extending portion of the channel body extends through the first and second vertical support structures, and
wherein said one horizontally extending portion of the channel body that extends through the first and second vertical support structures is a horizontal support member configured to provide support for horizontal components of force vectors with respect to haul load.
The Uranaka reference teaches it is conventional in the art of heating channels in dump truck dump bodies to provide as taught in (FIG. 3) a first vertical support structure (14-left) and a second vertical support structure (14-right) separated from the first vertical support structure in a width direction of the dump body, the first and second vertical support structures extending from the front face of the front wall (FIG. 3),
wherein the first and second vertical support structures are elongate structural members spaced in the width direction of the dump body from each other such that the first and second vertical support structures are equally spaced from the vertical centerline of the front wall (FIG. 3),
wherein a horizontally extending portion of the channel body extends through the first and second vertical support structures, and wherein said one horizontally extending portion of the channel body that extends through the first and second vertical support structures (FIG. 3) [is a horizontal support member configured to provide support for horizontal components of force vectors with respect to haul load].  Such configurations/structures would allow the releasability of the earth and sand from the inner surface of the body can be enhanced [Paragraph 0003].  
Please note that claim 12 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the wall of the Hetinger reference, such that the Hetinger reference further includes a first vertical support structure and a second vertical support structure separated from the first vertical support structure in a width direction of the dump body, the first and second vertical support structures extending from the front face of the front wall, wherein the first and second vertical support structures are elongate structural members spaced in the width direction of the dump body from each other such that the first and second vertical support structures are equally spaced from the vertical centerline of the front wall, wherein a horizontally extending portion of the channel body extends through the first and second vertical support structures, and wherein said one horizontally extending portion of the channel body that extends through the first and second vertical support structures is a horizontal support member configured to provide support for horizontal components of force vectors with respect to haul load, as clearly suggested and taught by the Uranaka reference, in order to allow the releaseability of the earth and sand from the inner surface of the body can be enhanced [Paragraph 0003].  
9.	Regarding claim 13, the Hetinger reference fails to disclose:
wherein the continuous heating channel is defined in part by the front face of the front wall opposite the channel body.
	The Uranaka reference teaches it is conventional in the art of heating channels in dump truck dump bodies to provide as taught in (FIG. 4) wherein the continuous heating channel is defined in part by the front face of the front wall opposite the channel body (FIG. 4).  Such configurations/structures would allow the releasability of the earth and sand from the inner surface of the body can be enhanced [Paragraph 0003].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the wall of the Hetinger reference, such that the Hetinger reference further includes wherein the continuous heating channel is defined in part by the front face of the front wall opposite the channel body, as clearly suggested and taught by the Uranaka reference, in order to allow the releaseability of the earth and sand from the inner surface of the body can be enhanced [Paragraph 0003].  
10.	Regarding claim 14, the Hetinger reference fails to disclose:
wherein the continuous heating channel runs continuously from the exhaust inlet to the exhaust outlet without branching.
	The Uranaka reference teaches it is conventional in the art of heating channels in dump truck dump bodies to provide as taught in (FIG. 3) wherein the continuous heating channel runs continuously from the exhaust inlet to the exhaust outlet without branching (FIG. 3).  Such configurations/structures would allow the releasability of the earth and sand from the inner surface of the body can be enhanced [Paragraph 0003].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the wall of the Hetinger reference, such that the Hetinger reference further includes wherein the continuous heating channel runs continuously from the exhaust inlet to the exhaust outlet without branching, as clearly suggested and taught by the Uranaka reference, in order to allow the releaseability of the earth and sand from the inner surface of the body can be enhanced [Paragraph 0003]. 
11.	Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Uranaka reference in view of the Oshima reference (JP 2012/201227A).
12.	Regarding claim 15, the Uranaka reference discloses:
a heating channel for a front wall of a dump body (FIG. 3) comprising:
an exhaust inlet (19) provided on the front wall (FIG. 3);
an exhaust outlet (21); and
a channel body (H) running continuously from the exhaust inlet to the exhaust outlet (FIG. 2),
wherein the channel body has at least one horizontally extending portion and at least one vertically extending portion in a front view of the front wall (FIG. 3),
wherein the exhaust inlet is configured to receive exhaust gas output from an internal combustion engine of a haul truck [Paragraph 0046], and
wherein the exhaust outlet is configured to output the received exhaust gas to outside the heating channel [Paragraph 0046] (FIG. 2).
	The Uranaka reference discloses the invention as essentially claimed.  However, the Uranaka reference fails to disclose that the exhaust outlet is provided on the front wall.
	The Oshima reference teaches it is conventional in the art of heating channels for use on dump trucks to provide as taught in (FIG. 5) an exhaust outlet provided on the front wall (FIG. 5).  Such configurations/structures would allow for guiding of warm air [Abstract].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the channel of the Uranaka reference, such that the channel further includes an exhaust outlet provided on the front wall, as clearly suggested and taught by the Oshima reference, in order to allow for guiding of warm air [Abstract].  
13.	Regarding claim 16, the Uranaka reference further discloses:
wherein the channel body is defined, at least in part, by the front wall of the dump body (FIG. 4).
14.	Regarding claim 17, the Uranaka reference further discloses:
wherein each of the at least one horizontally extending portion and the at least one vertically extending portion is generally rectangular in cross-section (FIG. 3).
15.	Regarding claim 18, the Uranaka reference further discloses:
wherein the heating channel runs continuously from the exhaust inlet to the exhaust outlet without branching (FIG. 3).
Allowable Subject Matter
16.	Claims 1-9 allowed.
17.	Claims 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747